UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------x

STEVEN MADDEN, LTD.,

                       Plaintiff,             18 Civ. 2043

     -against-                                   OPINION

JASMIN LARIAN, LLC,

                       Defendant.

---------------------------------------x   l Jrsoc
                                               ~ i   ''D
                                                     .   ., I 'Y

                                           DOCU, •E 'T
JASMIN LARIAN, LLC,                        l•      -
                                                       ~ U1 'I~,- T LY FILED
          Counterclaim Plaintiff,

     -against-

STEVEN MADDEN, LTD, and STEVEN MADDEN,

          Counterclaim Defendants.

---------------------------------------x



APPEARANCES:


          Attorneys for Counterclaim Plaintiff

          KELLEY DRYE & WARREN LLP
          101 Park Avenue
          New York, NY 10178
          (212) 808-7897
          By: Andrea Lynne Calvaruso

          LATHAN\ & WATKINS LLP
          1 Newark Center, 16 th Floor
          Newark, NJ 07101
          (973) 639-7572
          By: Paul Andrew Rosenthal
Attorneys for Counterclaim Defendants

DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas
New York, NY 10020
By: Lauren Danielle Toaltoan




                     1
Sweet, D.J.



           Counterclaim defendants, Steven Madden, Ltd.       ("SML" or

the "Company") and Steven Madden ("Madden")      (col lecti vely , the

"Counterclaim Defendants") have moved pursuant to Rule 1 2(b) (6)

of the Federal Rules of Civil Procedure to dismiss the

counterclaims of the counterclaim plaintiff Jasmin Larian, LLC

d/b/a Cult Gaia ("Cu lt Gaia" or the "Counterclaim Plaintiff")

for failure to state a claim. Based upon the following

conclusions, the motion is granted.



I.   Prior Proceedings



           SML filed its complaint (the "Complaint " ) on March 6 ,

2018 , seeking a declaratory judgment concerning Cult Gaia's

purported trade dress rights to one of its products. Compl., ECF

No. 1. On May 14, 2018 , Cult Gaia filed its Answer and

Counterc laims to the Complaint ("the Coun terclaims") against SML

and Madden in his indi v i dua l capacity . Countercls., ECF No. 13.

Counterclaim Defendants then filed the instant motion to dismiss

the Counterclaims against Madden on June 6 , 20 1 8 , which was

heard and marked fu l ly submitted on June 29 , 20 1 8. Countercl .

Defs.' Mot. to Dismiss, ECF No. 20 .



                                   2
                The Counterclaims allege trade dress infringement

under the Lanham Act, unfair competition under New York common

law, and deceptive practices under New York General Business Law

("GBL") § 349. See Countercls., ECF No. 13, at 15-17.



II.     Facts



                SML (including its subsidiaries) is a publicly traded

company currently trading on the NASDAQ Global Select Market

under the symbol "SHOO." Steven Madden, Ltd. Annual Report                                   (Form

10-K)     (Dec. 31, 2016)          (the "SML 10-K"), at 1. 1 SML designs,

sources, markets and sells fashion-forward name brand and

private label footwear,              fashion handbags, and accessories.                     Id.

at 2. SML's products are marketed through its own retail stores

within the United States, Canada, Mexico, and South Africa, as

well as e-commerce websites, departments stores, luxury

retailers, and other outlets throughout the United States and

internationally. Id. at 5. SML has operated more than 1 8 5 retail

locations in the United States and has sold its products in an

additional 2,500 locations of more than 17 department stores,

including Macy's, Nordstrom, Dillard's, Belk, and Lord                                &   Taylor.

        The Coun t e rcl a ims in co rpo r a te b y r e fer e n ce SML' s 20 16 Fo rm 1 0-K f iling.
Coun t er cl s . 1 33 ; Coun te r c l. Pl.' s Op p . Br., ECF No . 23 , a t 1 0 n . 7 .
Conseque nt l y , in d ec idin g the i n stant mot i on , t h e Co urt h as con side red the
f ac ts c ontained in t h e SML 1 0-K i n addi t i o n t o the fa c tual al l egati o ns set
f or th in the Co unt e rc l aims. See , e . g ., In t' l Audi o tex t Ne two rk, In c . v . Am.
Te l ephone & Telegr aph Co ., 62 F. 3d 69 , 72 (2d Cir. 1 995) .
                                                    3
Id. at 6. SML employed 3,578 individuals as of 2016, id. at 8,

and reported net sales of $1.55 billion in 2017, Countercls. at

1.



          Madden is the founder of SML and serves as its

Creative and Design Chief. Countercls. ! 30; SML 10-K at 1.



          Cult Gaia is a Los Angeles-based fashion startup

company that has designed, promoted, distributed, and sold

handbags, accessories, and clothing since as early as 2012.

Countercls. ! 7. Since 2013, Cult Gaia has continually promoted

and sold its signature Ark handbag (the "Ark Bag").   Id. ! 8.

Cult Gaia owns protectable rights in the distinct combination of

elements that comprise the Ark Bag, namely, structured and flat

front and back panels made of thin, uniformly-sized strips of

rigid material, such as bamboo; arranged in an interlocking

manner to form three concentric half circles creating a see-

through sunburst design; topped by horizontal strips and a

handle made of the same material with a curved, tapering

cutaway, with a curved side panel made of interlocking pieces of

the same material and in the same width as the pieces comprising

the front and back panels; and spacers in the form of circular

beads that connect the handle pieces that are either clear or



                                4
the same color as the bag (collectively, the "Ark Trade Dress").

Id.   ~   9.



                 Cult Gaia has invested considerable resources in

connection with the promotion of bags bearing the Ark Trade

Dress.     Id.    ~    13. In particular, because the exterior of the Ark

Bag bears no label visible to consumers, Cult Gaia has

extensively used, advertised, and promoted the Ark Trade Dress

in connection with its business and goods to ensure that

consumers recognize the mark as source-identifying.               Id.   ~   14.



                 Cult Gaia has also promoted the Ark Trade Dress on its

website, located at www.cultgaia.com, and through its social

media accounts, such as Instagram and Facebook.             Id.   ~   15. For

example, a large number of photos on the company's website and

social media pages feature the Ark Trade Dress.             Id. Many of

these photos are close-ups of the Ark Bag bearing the Ark Trade

Dress, and do not include the model's face or identifying

features.        Id.



                 Cult Gaia's sales of the Ark Bag have steadily

increased since their first introduction, exceeding $4,500,000

in 2017.       Id.     ~   16. Since its introduction, the Ark Bag has

received extensive, continuous, and often unsolicited attention
                                            5
and acclaim from many media outlets.   Id.    ~   19. The media

coverage has referred to Cult Gaia's handbags as "it bags" and

has described them as "recognizable," "Insta-famous," and the

"signature" of the Cult Gaia brand and its "cult following." Id.

1 20. For example, publications such as In Style,        The Zoe

Report,   People, Observer, Who What Wear, and PopSugar have

written about the Ark Bag's popularity. Se id. 11 21-22 & Ex. A.

Many famous celebrities, including, but not limited to, Jessica

Alba, Ciara, Michelle Williams, and Emma Roberts, have been

photographed carrying handbags featuring the Ark Trade Dress.

Id. 1 23. Social media celebrities, influencers, and prominent

bloggers have also created significant exposure for the Cult

Gaia brand and its signature Ark Bag by posting photographs of

themselves carrying the Ark Bag on their social media accounts

to millions of their followers.   Id. 1 24.



           Since the rise in popularity of the Ark Bag, other

companies have attempted to create imitation bags bearing exact

or near exact copies of the Ark Trade Dress.       Id. 1 25. Articles

reporting on the intentional copying of Cult Gaia's Ark Trade

Dress have described the imitation bags as "dead ringer[s]         for

the Cult Gaia Ark [B]ag," "very close cop[ies]," "lookalike[s],"

"knockoff[s]" and "dupe[s]".   Id. 1 26. Since becoming aware of

such copies, Cult Gaia has expended significant resources to
                                  6
stop the sale of such products and has been successful in

stopping various imitators from continuing to sell products

bearing unauthorized copies of the Ark Trade Dress.                Id.    ~   28 .



           On or about February 16, 2018 , Cult Gaia sent a

letter to SML demanding that it immediately cease, among other

things, sales, distribution, and promoted of a handbag it calls

the "BShipper" (the "BShipper Bag"), which Cult Gaia claims is

an unauthorized copy of its Ark Bag.         Id.   ~~   13, 35 .



          The Counterclaims allege trade dress infringement

under the Lanham Act, unfair competition under New York common

law, and deceptive practices under New York GBL § 349 against

the Company and Madden, arising from the sale, distribution , and

promotion of the BShipper Bag.   Id .   ~~    45-60.



III. Applicable Standard



          On a Rule 12(b) (6) motion to dismiss , all factual

allegations in the complaint are accepted as true, and all

inferences are drawn in favor of the pleader. Mills v.                   Polar

Molecular Corp ., 12 F.3d 1170, 1174     (2d Cir. 1993). However,

"the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal
                                  7
conclusions" and "[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678      (2009); see also

Bell Atl. Corp. v . Twombly, 550 U.S. 544, 555 (2007)     (" [A]

plaintiff's obl igation to provide the grounds of his entitlement

to relief requires more than labels and conclusions."). A

complaint must contain "sufficient factual matter, accepted as

true, to 'stat e a claim to relief that is plausible on its

face.'" Iqbal, 556 U.S. at 663 (quoting Twombly,     550 U.S. at

570) .



          A claim is facially plausible when "the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged." Id.   (quoting Twombly, 550 U.S. at 556). In

other words, the factual allegations must "possess enough heft

to show that the pleader is entitled to relief." Twombly,          550

U.S. at 557   (internal quotation marks omitted).



          Additionally, while a plaintiff may plead facts

alleged upon information and belief "where the belief is based

on factual information that makes the inference of culpability

plausible," Arista Records, LLC v. Doe 3 , 604 F.3d 110, 120 (2d

Cir. 2010) , such allegations must be "accompanied by a statement
                                  8
of the facts upon which the belief is founded," Prince v.

Madison Square Garden, 427 F. Supp. 2d 372, 384     (S.D.N.Y. 2006)

(internal quotations and citations omitted). Moreover, the

pleadings "must contain something more than .       . a statement of

facts that merely creates a suspicion [of] a legally cognizable

right of action." Twombly,   550 U.S. at 555 (citation and

internal quotation omitted).



           In considering a motion to dismiss, "a district court

may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents

incorporated by reference in the complaint." DiFolco v . MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 20 10).



IV.   The Motion to Dismiss the Counterclaims Against Madden is
      Granted



          A. Lanham Act Claim



           "Under the Lanham Act, a corporate officer may be held

personally liable for trademark infringement and unfair

compet ition if the officer is a moving, active[,] conscious

force [behind the corporation's] infringement." KatiRoll Co. v.

Kati Junction, Inc.,   33 F. Supp. 3d 359, 367   (S.D.N.Y. 2014) . A


                                  9
corporate officer is considered a "moving, active, conscious

force" behind a company's infringement when the officer "was

either the sole shareholder and employee, and therefore must

have approved of the infringing act, or a direct participant in

the infringing activity." Innovation Ventures, LLC v. Ultimate

One Distrib. Corp., 176 F. Supp. 3d 137, 155 (E.D.N.Y. 2016)

(quoting Chloe v. Queen Bee of Beverly Hills, LLC, No. 06 Civ.

3140, 2011 WL 3678802, at *4       (S.D.N.Y. Aug. 19, 2011)); see also

Katiroll, 33 F. Supp. 3d at 367 (a showing that an officer

"authorized and approved the acts of unfair competition which

are the basis of [the corporation's] liability           . is

sufficient participation in the wrongful acts" to subject the

officer to liability). Additionally, courts in other circuits

have imposed liability on individual defendants who were the

"principal architect" of a corporation's trademark infringement.

See J. Thomas McCarthy, McCarthy on Trademarks and Unfair

Competition§ 25:24     (5th ed.)   (citing Brittingham v. Jenkins,

914 F.2d 447    (4th Cir. 1990)); Taylor Made Golf Co., Inc. v. MJT

Consulting Grp., LLC, 265 F. Supp. 2d 732, 747       (N.D. Tex. 2003).

"[I]n determining whether the officer's acts render him

individually liable, it is immaterial whether .          he knows

that his acts will result in an infringement." Chloe, 2011 WL

367882, at *4   (citation omitted).



                                    10
          In support of Madden's individual liability, Cult Gaia

has alleged the following:



          (1)   Madden is the founder of the Company and serves

                as its Creative and Design Chief, Countercls. at

                6 & <JI 30;

          (2)   Madden has been continuously and systematically

                accused of unfairly and wantonly infringing on

                the intellectual property of countless different

                companies in the fashion industry, id. at 6;

          (3)   Madden is the principal architect of the

                Company's infringement of the Ark Trade Dress,

                id.       <JI   31;

          (4)   Madden is a moving, active, and conscious force

                behind the Company and its product designs,         id.

                <JI<JI   3, 32;

          (5)   The Company's corporate documents confirm its

                dependence on Madden, noting in the SML 10-K that

                "[t]he growth and success of our Company since

                its inception more than a quarter century ago is

                attributable, to a significant degree, to the

                talents, skills, and efforts of our founder and

                Creative Design Chief, Steven Madden," id.    <JI    33;



                                      11
(6)   Madden has willfully and intentionally used the

      Ark Trade Dress, or a near identical copy

      thereof, in connection with the manufacture,

      distribution, promotion, and sale of its

      infringing product, id. i 36;

(7)   Madden has "offered the [BShipper Bag]   for sale

      without permission, authority or license from

      Cult Gaia and on information and belief, such

      actions were taken willfully, intentionally, and

      in bad faith with full knowledge of Cult Gaia's

      intellectual property rights and with the

      intention to trade off of, and benefit from, Cult

      Gaia's reputation and the goodwill it has created

      among its customers," id. i 39; and

(8)   After receiving actual notice that Cult Gaia

      objected to its BShipper bag as an infringement

      of Cult Gaia's rights in the Ark Trade Dress,

      Madden "created more versions of the [BShipper

      Bag] in additional colors, and has placed orders

      to manufacture additional [BShipper Bags]. Such

      conduct constitutes willful infringement and

      demonstrates [Madden's] willful disregard for

      Cult Gaia's intellectual property rights." Id. i

      40.
                      12
          For the following reasons, these allegations are

insufficient to state a Lanham Act claim against Madden

personally.



          First, Madden's title of Creative and Design Chief

cannot on its own give rise to his individual liability. Courts

in this Circuit have held that a defendant is not considered a

"moving, active, conscious force" if the only allegation made by

the plaintiff is that the defendant holds a particular title,

without alleging that the defendant authorized or approved any

allegedly infringing action. See, e.g., Kuklachev v. Gelfman,

No. 08 Civ. 2214, 2009 WL 805095, at *5 (E.D.N.Y. Mar. 25, 2009)

(no basis for individual liability where plaintiff merely

claimed that defendants were corporate officers of infringing

company); Lee Myles Auto Group, LLC v. Fiorillo, No. 10 Civ.

6267, 2010 WL 3466687, at *7   (S.D.N.Y. Aug. 25, 2010)    (same).

See also Campers' World Int'l v. Perry Ellis Int'l, No. 02 Civ.

453, 2002 WL 1870243, at *5 (S.D.N.Y. Aug. 13, 2002)      ("A

corporate officer is not personally liable for torts committed

by others on behalf of the corporation solely by virtue of his

or her status as a corporate officer.").




                                 13
          Cult Gaia contends that this rule does not apply here

because Madden's title, Creative and Design Chief, "imparts more

information than that of the title of President or CEO" and

"makes clear that [Madden]   is the [C]ompany's chief product

designer who is ultimately responsible for the [C]ompany's

product designs, including the infringing design at issue in

this litigation." See Countercl. Pl.'s Opp. Br., ECF No. 23, at

9. Cult Gaia further insists that SML's 10-K, which attributes

the growth and success of SML generally to Madden's "talents,

skills and efforts," illustrates SML's "dependence on [Madden]

and his role as its chief designer." Id. This argument falls

flat. Neither Madden's title nor the language in the SML 10-K

elucidates Madden's role in the design or acquisition of certain

products, let alone suggests that Madden had any personal

involvement in the design and sale of the BShipper bag

specifically.



          Second, the allegation that Madden has been

"continuously and systematically accused of unfairly and

wantonly infringing on the intellectual property of countless

different companies in the fashion industry," Countercls. at 6,

even assumed true, does not reasonably support the inference

that Madden is liable for the misconduct alleged in this

particular case.
                                 14
          Third, the allegations that Madden is the "principal

architect" of the alleged wrongdoing, id. ! 31, and the "moving,

active, and conscious force" behind the Company and its product

design, id. ! 32, are mere legal conclusions and not entitled to

a presumption of truth. See Canon U.S.A., Inc.   Trading v. F&E

Trading LLC, No. 15-CV-6015, 2017 WL 112515, at *4   (E.D.N.Y.

Sept. 29, 2017)   ("[T]hreadbare recitals of the elements of a

cause of action supported by mere conclusory statements do not

suffice.").



          Lastly, the Court rejects Cult Gaia's argument that

Madden's liability is adequately asserted because the

Counterclaims allege that SML and Madden "willfully and

intentionally used the Ark Trade Dress in connection with the

manufacture, distribution, promotion, and sale" of the BShipper

Bag; "offered the [BShipper Bag] for sale without permission,

authority, or license from Cult Gaia" and did so "willfully,

intentionally, and in bad faith with full knowledge of Cult

Gaia's intellectual property rights and with the intention to

trade off of, and benefit from, Cult Gaia's reputation and the

goodwill it has created among its customers;" and "created more

versions of" and "placed orders to manufacture" more BShipper

Bags after receiving notice that Cult Gaia objected to the
                                 15
BShipper bag as an infringement of the Ark Trade Dress. See

Countercl. Pl.'s Opp. Br., ECF No. 23, at 4-5. These assertions

contain no factual allegations as to Madden's specific role in

the purported infringement of the Ark Bag, but merely state

conclusory allegations that conflate the Company's actions with

Madden's own. Indeed, Cult Gaia's memorandum of law in

opposition to the motion to dismiss makes clear that these

allegations are based upon the acts of SML, rather than upon any

individual acts of Madden. See Countercl. Pl.'s Opp. Br., ECF

No. 23, at 4 (arguing that many allegations in the Counterclaims

"apply with equal force to both [SML] and [Madden]" because the

allegations are with respect to "'Steve Madden,' which the

Counterclaims clearly define as collectively referring to both

[SML] and [Madden]"). However, these allegations, which are made

as to the Counterclaim Defendants collectively, are "'naked

assertion[s]' devoid of 'further factual enhancement'" regarding

Madden's actual role, and therefore fail to plausibly establish

his personal liability. Houbigant, Inc. v. IMG Fragrance Brands,

LLC,   679 F. Supp. 2d 395, 402   (S.D.N.Y. 2009)   (quoting Twombly,

550 U.S. at 557).



           The cases cited by Cult Gaia in support of its

contention that the Counterclaims sufficiently assert Madden's

individual liability are inapposite. In those cases, the
                                   16
plaintiffs presented sufficient facts from which the individual

defendants' actual participation in the alleged wrongdoing could

be reasonably inferred, either because the plaintiff alleged

precise facts demonstrating the individual defendant's

involvement or because the individual defendant was an officer

or shareholder of a smaller, privately-held company. See, e.g.,

Campers' World Int'l, 2002 WL 1870243, at *5 (plaintiff alleged,

among other things, that the individual defendant "caused a

different product identification to be attached to the [product]

at issue to conceal ongoing misconducts" and "intentionally

concealed [during settlement discussions]         . that the

infringing [product] had been manufactured and sold"); Int'l

Diamond Importers, Inc. v. Oriental Gemco (N.Y.), Inc.,        64 F.

Supp. 3d 494, 504   (S.D.N.Y. 2014)   (individual defendant was

president of family-run business and plaintiff alleged that

wrongful conduct was done with his "active assistance,

cooperation, acquiescence and procurement," and that he "derived

financial benefit therefrom"); Elastic Wonder, Inc. v. Posey,

No. 13 Civ. 5603, 2015 WL 273691, at *4     (S.D.N.Y. Jan. 22, 2015)

(individual defendant was infringing corporation's sole

corporate officer and employee and plaintiff alleged facts

regarding his specific awareness and direction of the infringing

activities); Fugazy Int'l Travel Grp., Inc. v. Stargazer, Ltd.,

No. 02 Civ. 3373, 2003 WL 115220, at *2     (S.D.N.Y. Jan. 10, 2003)
                                 17
    (plaintiff alleged that one individual defendant was the direct,

officer, and shareholder of small corporation and the other was

its general manager) . 2 Here, by contrast, the conclusory

allegations in the Counterclaims are insufficient t o establish

that Madden, as a corporate officer of a billion-dollar company

with thousands of employees, was in any way personally involved

with the alleged infringement of the Ark Bag.



             For these reasons, Cult Gaia has not met its burden of

plausibly alleging that Madden is individually liable for the

purported infringement of the Ark Bag, and the Lanham Act claim

against him is dismissed. Cf . Carell v. Shubert Org ., Inc.,              104

F. Supp. 2d 236 , 271 (S.D.N.Y. 2000)         (dismissing claims against

individual defendants where complaint identified defendants'                job

titles and alleged defendants' involvement in company 's

infringement but provided no details or description of concrete

acts to demonstrate personal liability).




2      It is also worth noting that the Court in Fugazy applied the pleading
standard set forth in Conley v . Gibson, 355 U. S. 41 (1957) . See Fugazy, 2003
WL 115220, at *2 ("A claim will be dismissed pursuant to Fed. R . Civ. P .
12(b) (6) when it appears beyond a reasonable doubt that the plaintiff can
prove no set of facts in support of his claim which would entitle him to
relief."). Four years after Fugazy, the Supreme Court decided Twombly , which
rejected Conley' s "no set of facts" language and set a stricter pleading
standard . See Twombly, 550 U.S . at 560-70.
                                       18
            B. Unfair Competition Under New York Common Law



            To establish a claim for unfair competition under New

York common law, "the plaintiff must state a Lanham Act claim

coupled with a showing of bad faith or intent." Innovation

Ventures,   176 F. Supp. 3d at 157       (quoting Katiroll,   33 F. Supp.

3d at 370). Accordingly, for the reasons discussed with respect

to the Lanham Act claim,    see supra Part IV.B, Cult Gaia's unfair

competition claim against Madden is also dismissed. Cf.

KatiRoll,   33 F. Supp. 3d at 370 (conducting one individual

liability analysis for both Lanham Act claim and common law

unfair competition claim).



            C. New York GBL § 349



            Under New York law, a corporate officer who

participates in the commission of a tort, even if he acts on

behalf of the corporation and in the course of his corporate

duties, may be held individually responsible. See Mayfield v.

Asta Funding, Inc.,   95 F.3d 685, 701 (S.D.N.Y. 2015)         (citing

Nat'l Survival Game, Inc.    v. Skirmish, U.S.A., Inc.,       603 F.

Supp. 339, 341 (S.D.N.Y. 1985)).




                                    19
            "In cases where courts have found individual

defendants to have participated in the [wrongdoing] at issue,

the complaints specifically alleged personal participation,

rather than mere awareness or control." Reynolds v. Lifewatch,

Inc.,   136 F. Supp. 3d 503, 526 (S.D.N.Y. 2015)   (citations

omitted); see also Mayfield,   95 F.3d at 701 (noting that

individual defendants may not be held liable for GBL violations

by virtue of their employment, but rather on the basis of "their

own conduct that violates the GBL")   ( emphasis added) . As

previously discussed, see supra Part IV.B, Cult Gaia's

conclusory and vague allegations in the Counterclaims, which

frequently refer to the Counterclaim Defendants collectively,

fail to describe Madden's specific role in the purported

infringement of the Ark Bag. As such, the allegations are

insufficient to demonstrate Madden's personal involvement in the

alleged misconduct. Cf. Reynolds, 136 F. Supp. 3d at 526

(finding that plaintiff's conclusory allegations that the

individual defendants "had personal involvement with their

respective Defendants' corporate business activities and have

been involved in the decision making relating to the [alleged

misconduct;]" "controlled the day-to-day operations of the

[d]efendant companies and developed aspects of business

activities, such as sales and marketing plans and activities[;]"

and "were aware of, or should have been aware of, the improper
                                 20
business practices and should have taken action to prevent the

improper practices" were insufficient to establish individual

liability)    (internal quotations and citations omitted); Naftali

v . N . Y . Deferred Exch. Corp., No. 15 Civ. 7152, 2017 WL 4325725,

at *10 (E.D.N.Y. Aug. 15, 2017), report and recommendation

adopted, 2017 WL 4286260    (E.D.N.Y. Sept. 26, 2017)   (finding that

plaintiffs' allegations that individual defendant was an

officer, director, and shareholder of corporate defendant and

used the corporate defendant to "advance his own business[;]"

that the corporate defendant allowed him to "keep total contro l

over the business[ ;]" and their repeated conclusory references

to his participation in the misconduct along with the corporate

defendant were insufficient to establish personal liability).



             The motion to dismiss the GBL claim against Madden is

therefore granted .



V.   Cult Gaia's Request for Leave to Amend Its Counterclaims
     Against Madden is Denied



             Finally, Cult Gaia requests leave to amend. "Although

Rule 15(a) of the Federal Rules of Civil Procedure provides that

leave to amend 'shall be freely given when justice so requires,'

it is within the sound discretion of the district court to grant


                                  21
or deny leave to amend." McCarthy v. Dun    &   Bradstreet Corp.,   482

F.3d 184, 200 (2d Cir. 2007)    (citations omitted); see also Local

802, Associated Musicians of Greater N.Y. v. Parker Meridien

Hotel, 145 F.3d 85 , 89 (2d Cir. 1998)   (noting that a district

court has "broad " discretion in ruling on a motion to amend).

The court may deny leave if the amendment " (1) has been delayed

unduly,    ( 2) is sought for dilatory purposes or is made in bad

faith,    (3) the opposing party would be prejudice, or (4) would

be futile." Lee v. Regal Cruises, Ltd., 916 F. Supp. 300 , 303

(S.D.N.Y. 1996), aff'd, 116 F.3d 465 (2d Cir. 1997). In this

Circuit, courts may deny a plaintiff's request for lea ve to

amend a complaint as futile if the plaintiff's claims do not

withstand the scrutiny of a motion to dismiss. Dougherty v. Town

of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83 , 88     (2d Cir.

2002) .



            Here, Cult Gaia has requested leave to amend in two

paragraphs of its oppos ition to Counterclaim Defendants' motion

to dismiss the claims against Madden. Cu lt Gaia's request

neither identifies any additional factual allegations about

Madden's involvement that would be included in the amended

counterc laims, nor explains how an amendment would remedy the

deficiencies of the current Counterclaims. Perhaps tellingly,

Cult Gaia failed to even address the futility of amending the
                                  22
Counterclaims, and instead focused exclusively on the issues of

prejudice, undue delay, and bad faith.     See Countercl . Pl.'s Opp.

Br., ECF No. 23, at 10-11.



             Accordingly, Cult Gaia's request for leave to amend

the Counterclaims is denied. See, e.g., WC Capital Management,

LLC v. UBS Securities, LLC, 711 F.3d 322     (2d Cir. 2013)

(affirming district court's denial of request for leave to amend

where plaintiff "conclusorily requested [such] leave .            in

two sentences in its opposition [brief], without specifying what

additional factual allegations it would include if leave were

granted, or how an amended complaint would cure the deficiencies

the District Court identified in its original complaint"); Cruz

v. Credit Control Servs., Inc., No. 17 Civ.1994 , 2017 WL

5195225, at *9 (E.D.N.Y. Nov. 8 , 2017)    (denying request to amend

the complaint where plaintiff failed to provide "any details

regarding what changes are required in order to survive .              a

potential future motion [to dismiss]"); Lundt v. City of N.Y.,

No. 12 Civ. 17 37 , 2013 WL 5298458, at *9 (S.D.N.Y. Sept. 20 ,

20 1 3)   (rejecting request to amend where plaintiff failed to

provide a proposed amended complaint or otherwise identify how

he would cure the deficiencies in his original complaint).




                                   23
VI.   Conclusion


           Based on the conclusions set forth above, the

Counterclaims against Madden are dismissed and Cult Gaia's

request for leave to amend is denied.



           It is so ordered.



New York , NY
January     , 20 19




                                        ROBERT W. SWEET
                                            U.S. D. J.




                                24
VI.   Conclusion


           Based on the conclusions set forth above , the

Counterclaims against Madden are dismissed and Cult Gaia ' s

request f o r leave to amend is denied .



            It is so ordered.



New York , NY
January  ·7.
           .r,-20 19




                                           ROBERT W. SWEET
                                               U. S.D.J.




                                  24
